Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination received 4 March 2022 has been made of record. Claims 1-9 are pending.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanigawa et al, US 2018/0002485.
Tanigawa et al disclose adhesive resin compositions having low dielectric constant and low dielectric loss tangent ([0009]-[0010].
Regarding claims 1-3, the reference teaches the use of compounds comprising a maleimide group, a divalent group having at least two imido bonds and a saturated or unsaturated divalent hydrocarbon group (see claim 1). The divalent group having at least two imido bonds is shown in formula (1) of claim 2. The reference further states that commercially available compounds such as BMI-1500, BMI-3000 and BMI 5000 can be used. These compounds are taught by the application as meeting the structural requirements of the instant claims. The reference further teaches the use of surface treated  silica and alumina as filler material with particle sizes meeting the instant claims at [0114] and [0115].
Regarding claims 4-5, see Examples 1, 3-8, A1, A3 and A4.
Regarding claims 6-9, see [0175] and [0187]-[0189].
Therefore the reference anticipates the rejected claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762